Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9, 10 and 12 are objected to because of the following informalities:  
In claims 9, 10 and 12, lines 2, “inner tube surface” should read as “the inner tube surface”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 2-3, “the threads” is indefinite for lacking sufficient antecedent basis since threads have not been previously recited on the removable cap, only a threaded perimeter.  Suggest amending to recite the removable cap having threads on a threaded perimeter or similar.  Correction is required.
In claim 8, line 1, “the attachment assembly” is indefinite for lacking sufficient antecedent basis.  Claim 7 establishes antecedent for this term although this claim is dependent upon claim 1 not claim 7.  Correction is required.
In claims 9,  10 and 12, lines 1, “the cylindrical tube” is indefinite for lacking sufficient antecedent basis.  Claim 1 establishes antecedent for a circular tube, not a cylindrical tube.  For examination, it is assumed that this refers to the same tube.  Correction is required.
In claim 11, line 13, “the second end” is indefinite for lacking sufficient antecedent basis since antecedents for both a second plunger end and second tube end were previously established in the claim rendering it unclear which second end this refers to.  Correction is required.
In claim 11, line 13, “the threads” is indefinite for lacking sufficient antecedent basis since threads have not been previously recited for the cap, only a threaded perimeter.  Suggest reciting the cap having threads on an at least partially threaded perimeter of similar. 
In claim 13, line 2, “the end of a cylindrical tube” is indefinite for lacking sufficient antecedent basis in the claims.  Correction is required.
In claim 13, line 4, “the bore of the fluid end” is indefinite for lacking sufficient antecedent basis since neither the bore nor the fluid end have been previously recited.  Correction is required.
In claim 15, line 1, “a plunger body” is indefinite because antecedent for a plunger body has been established in claim 13 rendering it unclear if this the same or a new plunger body.  Correction is required.
In claim 15, lines 1-2, “a cylindrical tube” is indefinite because antecedent for a cylindrical tube has been established in claim 13 rendering it unclear if this the same or a new tube.  Correction is required.
In claim 16, line 1, “a plunger body” is indefinite because antecedent for a plunger body has been established in claim 13 rendering it unclear if this the same or a new plunger body.  Correction is required.
In claim 16, line 2, “a movable plate” is indefinite because antecedent for a movable plate has been established in claim 13 rendering it unclear if this the same or a new plate.  Correction is required.
In claim 16, line 3, “a removable cap” is indefinite because antecedent for removing a cap has been established in claim 13 rendering it unclear if this the same or a new removable cap being included as part of the claim scope.  Correction is required.
In claims 17 and 18, lines 1, “a removable cap” is indefinite because antecedent for a removable cap has been established in claim 13 rendering it unclear if this the same or a new cap.  Correction is required.
In claims 17 and 18, line 2, “an open end of the cylindrical tube” is indefinite because antecedent for an open end of the tube was previously established in claim 13 rendering it unclear if this is same or new open end. Correction is required.

Allowable Subject Matter
Claims 1-5 and 7 are allowed.
Claims 6 and 8-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or fairly suggest the plunger assembly recited in independent claims 1 and 11 or the method of claim 13 with each and every recited limitation including the plunger body, tube, end wall having an aperture, axially movable plate, and removable cap arranged and configured in the manner claimed. 
Claims 2-10, 12 and 14-20 are indicated to contain allowable subject matter by virtue of their dependency on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunlop (U. S. Patent Application Publication No. 2003/0084556) and Patel (U. S. Patent Application Publication No. 2011/0162187) are considered the closest art of record but neither teaches or suggests the plunger assembly or method of the instant invention with the specific arrangement of the plunger, circular tube, axially movable plate and removable cap as recited in the claims.  
Patel’s cylinder housing 17 is part of the plunger pump itself so that it could not read on the recited circular tube of the instant invention. Even assuming arguendo that it could, adding a removable cap to the cylinder housing would render the arrangement  inoperable.  Patel’s plunger installation tool is threaded directly onto the cylinder housing to position a threaded rod to urge the plunger into the cylinder opening in contrast to use of a separate tube containing the plunger being urged by the axially movable plate into the fluid end of the pump as contemplated in the instant invention.
 MacLean (U. S. Patent No. 1933596) teaches a similar dispensing and packaging concept used in the instant invention, albeit for a different product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746